Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 24, 2022

The Court of Appeals hereby passes the following order:

A22A1582. DAVID LANE CAMPBELL v. THE STATE.

      In 2009, David Lane Campbell plead guilty to murder and other crimes, for
which he was sentenced to two consecutive life sentences, plus 65 years. In August
2021, Campbell filed an “Extraordinary Motion to Reduce/Modify Sentence,” which
the trial court denied. Campbell then filed a notice of appeal to this Court.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (e) (1); Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see
also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer to the Supreme Court “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder, and all
pre-conviction appeals in murder cases”), overruled in part on other grounds as
recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d 265) (2019).
The Supreme Court’s jurisdiction over murder cases includes appeals from orders
resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga. 764
(740 SE2d 124) (2013) (appeal from denial of a motion in arrest of judgment
attacking murder convictions as void).
      Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    06/24/2022
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.